Motion filed November 25, 1903, for an order to strike from tbe files a decision by Circuit Judge Gear dated June 27, 1901, a decree by said judge dated June 27, 1901, “a judgment or ruling” by said judge dated December 10, 1902, and a decision of this court, dated March 6, 1903, rendered on appeal from tbe above mentioned decision, decree and judgment of the Circuit Judge, and further to have transferred to the Chief Justice of this court as Chancellor the original and the amended bills filed respectively on April 6,1901, and on August 25, 1902, and all other papers in the cause, the motion being based on the ■ground that the Circuit Judge had no jurisdiction in the matter and that the Chief Justice of this court, as Chancellor, has such jurisdiction.

Per Curiam.

Motion denied.